Case 1:20-mj-0O0067-MCC Document 1 Filed 11/05/20 Page 1 of 7

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon. James B. Clark, il
v. : Mag, No. 20-12402
CREED WHITE a/k/a CRIMINAL COMPLAINT

“Dan Stein”

I, Sarah Gordon-Howell, being duly sworn, state the following is true and

correct to the best of my knowledge and belief:
SEE ATTACHMENT A

I further state that J] am a Special Agent for the Federal Bureau of
Investigation, and that this complaint is based on the following facts:

SEE ATTACHMENT B

Continued on the attached page and made a part hereof:

Sarah Gordon-Howell
Special Agent
Federal Bureau of Investigation.

Special Agent Sarah Gordon-Howell attested to this Affidavit by telephone
pursuant to F.R.C.P. 4.1(B)(2)(A) on this 20th day of October, 2020.

Lonowabl,, Vamus 2. Clark

HONORABLE JAMES B. CLARK, II

UNITED STATES MAGISTRATE JUDGE

Signed by SA Gordon-Howell at Judge Clark direction pursuant to F.R.C.P.
4.1(b){6){C).
 

- EEE EES
Case 1:20-mj-O0067-MCC Document 1 Filed 11/05/20 Page 2 of 7

ATTACHMENT A

Counts One through Four
(Wire Fraud)

From at least as early as January 1, 2017 through on or about January
3, 2018, in the District of New Jersey, and elsewhere, defendant

CREED a/k/a
“Dan Stein”

knowingly and intentionally devised a scheme and artifice to defraud the
Victim, and to obtain money and property by means of materially false and
fraudulent pretenses, representations, and promises, and for the purpose of
executing such scheme and artifice to defraud, transmitted and caused to be
transmitted by means of wire communications in interstate and foreign
commerce the signals and sounds described below for each count, each
transmission constituting a separate count:

     

    

3 eee ea ene eT Te ee ik Eee
$40,451.84 wire transfer from Company A’s
account at cbb Bank te American Scrap, LLC’s
account at First Capital Federal Credit Union

   

1/17/2017

 

Two 2/1/2017 $47,349.43 wire transfer from Company A’s
account at cbb Bank to American Scrap, LLC’s
account at First National Bank

 

Three 2/6/2017 $71,314.56 wire transfer from Company A’s
account at cbb Bank to American Scrap, LLC’s
account at First National Bank

 

Four 2/10/2017 $93,075.84 wire transfer fram Company A’s
account at cbb Bank to American Scrap, LLC’s
account at First National Bank

 

 

 

 

 

_All in violation of Title 18, United States Code, Section 1343.
Case 1:20-mj-00067-MCC Document 1 Filed 11/05/20 Page 3 of 7

ATTACHMENT B

I, Sarah Gordon-Howell, am a Special Agent with the Federal Bureau of
Investigation. I have knowledge about the facts set forth. below from my
involvement in the investigation, my review of reports, documents, pictures,
videos, witness interviews, and discussions with other law enforcement
officials. Because this affidavit is submitted for the limited purpose of
establishing probable cause, I have not set forth each and every fact that I
know concerning this investigation. All staternents described herein are relayed
in substance and in part. In addition, where I assert that an event took place
on a particular date, I am asserting that it took place on or about the date
alleged.

1. At all times relevant to this Complaint:

a. Defendant CREED WHITE a/k/a “Dan. Stein” (“WHITE”) was
a resident of Freeland, Maryland.

b. Anierican Scrap, LLC was a scrap metal business with a
listed business address in Camden, New Jersey.

e. WHITE owned and operated American Scrap, LLC and
controlled the bank accounts belonging to American Scrap, LLC at First Capital
Federal Credit Union and First National Bark.

d. The “Victim” was the owner and operator of a metal-alloy
company located in Garden Grove, California (“Company A”). Company A was -
in the business of shipping scrap metal from the United States and Canada to
international destinations, including Korea.

e. The Federal Reserve Bank processed and settled, through

_ the Fedwire system, the wire transfers specified in Counts One through Four of
this Complaint. The Fedwire system used servers in New Jersey, among other
places, to settle the wires.

The Scheme to Defraud

2. In or about Jate 2016, the Victim posted an inquiry on a scrap
metal exchange website relating to his interest in purchasing a container of
aluminum scrap metal. In or about January 2017, an individual identifying
himself as “Dan Stein” (later identified as WHITE) called the Victim on the
phone with an offer to sell the Victim aluminum scrap metal.
Case 1:20-mj-00067-MCC Document1 Filed 11/05/20 Page 4 of 7

3. During January and February of 2017, the Victim, through
Company A, purchased twenty-five containers of aluminum scrap metal from
American Scrap, LLC through WHITE. 1!

4. The Victim paid for the containers by wiring money into two
accounts belonging to American Scrap, LLC. Between on or about J; anuary 11.
and March 2, 2017, the Victim made twenty wire payments totaling
approximately $629,972.95—including the wires specified in Counts One
through Four of this Complaint.

5. On or about March 6, 2017, the first container the Victim ordered
from American Scrap arrived in Korea. An inspection of the container revealed
that it contained dirt and debris and no aluminum Scrap metal.

6. Upon learning that the contents of the container were useless
debris and not aluminum, the Victim reached out to WHITE. On or about
March 11, 2017, the Victim met with WHITE in Newark, New Jersey. WHITE
assured the Victim that he would correct the mistake and reimburse the Victim
for the cost of the materials, as well as costs such as those associated with.
freight, disposal, custom clearance, and trucking in Korea. At the meeting, the
Victim and WHITE posed together for a photograph.

7. To address the problem, WHITE sent the Victim photos of the
contents of another container, which WHITE was purportedly shipping on or
about February 6, 2017. The photos showed that the container was filled with
aluminum scrap. There was a copy of the New York Post inside the container to
document the date the photos were taken.

8. The Victim engaged the services of an inspection company in Korea
to inspect the container when it arrived in Korea on or about March 28, 2017.
The report from the inspection company shows that once the inspectors broke
the seal on the container door, they found eighteen plastic storage vessels
inside filled ‘with bricks and other debris. Photographs taken by the inspectors
show that the container contained no aluminum.

9. Each of the remaining containers arrived in Korea and was found
to contain dirt, debris and/or plastic waste and no aluminum. The last
container arrived in Korea on or about April 17, 2017. .

 

1 Although referred to as WHITE below, WHITE held himself out to the Victim as “Dan Stein”
throughout the scheme to defraud.

2
Case 1:20-mj-0O0067-MCC Document 1 Filed 11/05/20 Page 5 of 7

10, Between May 4, 2017 and May 10, 20 17, the Victim received four
checks, written from the account of American Scrap, LLC, made out to

Company A, for a total of $900,000. The checks were signed “Dan Stein.”

WHITE asked the Victim to hold off on cashing the checks, claiming that there

were insufficient funds in American Scrap, LLC’s bank account to cover the
checks.

11. Between May 17, 2018 and June 22, 2018, the Victim received
twelve wire payments of $1,000 each in Company A’s account at cbb Bank.
These wires came from a bank account belonging to another scrap metal
business in Freeland, Maryland (the “Freeland Scrap Metal Company”). On or
about June 29, 2018, Company A received an additional $3,000 in its account
at cbb Bank. In total, Company A received $15,000 in wire transfers,
purportedly on behalf of American Scrap, LLC. Each transfer noted that it was
for “scrap payment.”

12. The investigation has revealed that “Dan Stein” is simply an alias
for WHITE. For example, (1) WHITE was the sole signatory on American Scrap,
LLC’s bank account at First National Bank; (2) WHITE was the registered
owner of a vehicle that the Victim saw “Dan Stein” driving; and (3) Freeland
Scrap Metal Company is registered to WHITE. In addition, law enforcement
examined the photograph taken of the Victim and “Dan Stein” in March 2017
and compared it to known photographs of WHITE, and they depict the same
individual.
Case 1:20-mj-0O0067-MCC Document 1 Filed 11/05/20 Page 6 of 7

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon. James B. Clark, III
v. : Criminal No. 20-12402
CREED WHITE a/k/a
“Dan Stein” : SEALING ORDER

This matter having come before the Court upon the application of the
United States of America (Sammi Malek, Assistant United States Attorney,
appearing), for a complaint and an arrest warrant, and the concurrent
application that the complaint and the arrest warrant filed against the person
named in the warrant be filed under seal, and good cause having been shown,
IT IS, on this 20t day of October, 2020,
ORDERED that, except for such copies of the arrest warrant as are
necessary to accomplish its purpose, the complaint, the arrest warrant, and all
other documents filed in this matter be and hereby are SEALED until the
arrest warrant is executed or until further order of the Court, whichever first

occurs.

 

HON. JAMES B. CLARK, III
United States Magistrate Judge

 
 

Case 1:20-mj-0O0067-MCC Document 1 Filed 11/05/20 Page 7 of 7

AO’ 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of New Jersey
United States of America
ve ) «an
CREED WHITE a/k/a “Dan Stein” } Case No, 20-mj-12402
}
}
)
)
Défendant
ARREST WARRANT

To; Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person fo be arrested) | CREED WHITE a/k/a "Dan Stein"
who is accused of an offense or violation based on the following document filed with the court:

OF Indictment o Superseding Indictment CG Information (7 Superseding Information @ Complaint
C1 Probation Violation Petition © Supervised Release Violation Petition © Violation Notice 1 Order of the Court

This offerise is briefly described as follows:
Wire Fraud (18 U.S.C. Sec. 1343)

me 10/20/2020 away 5 anh (bu

Vissuing officer's signature

City and state: | New Jersey Hon. James B. Clark, Ill, U.S. Magistrate Judge
Printed name and title

—=== EET SSS

 

Return

 

This warrant was received on (date} , and the person was arrested on (date)
at (city.and state)

 

Date:

 

Arresting officer's signature.

 

Printed name and title

 

 
